Mokkison, J.,
dissenting:
After a most careful examination of the evidence in this case, I find myself unable to agree with the majority of the court that there was sufficient evidence to justify a finding of negligence on the part of the borough. In addition to this, I think the evidence clearly establishes contributory negligence on the part of the plaintiff. The declaration alleges a defect in the street. The evidence does not show any defect in the paved portion of the street, nor, as I understand it, does it show any defect in the sidewalk or footway, provided for pedestrians. The distance from the curb to the fence, along the street line, was ten feet. From the curb to the inner edge of the flagstone walk was two feet, and the walk was six feet wide, thus leaving a space between the outer edge of the sidewalk and the line fence of two feet.
The undisputed evidence is that the two feet space between the curb and the stone walk was smooth and level with the walk, thus giving practically a smooth and safe footway eight feet wide. At the place where the plaintiff was injured a foot walk about two feet wide led through the gate from the house of Mrs. Lyons and it joined the walk in question, at right angles, from five to eight inches lower than the borough flagstone walk. The plaintiff alleges that she was walking along the borough walk and stepped off and fell at the point where *186the two walks come- together, and that the fall fractured her kneepan.
It seems very plain that the two foot strip between the sidewalk and the fence had never been prepared and was not intended for the use of pedestrians. At the time of the accident the walk and the space between it and the fence were covered with fresh snow, but there was a path beaten by pedestrians along the sidewalk which the plaintiff and her boy were passing over. The boy walked in this path, but the plaintiff saw fit to walk outside of it, in the úntracked snow, and by so doing she stepped off the sidewalk at the place where the Lyons’s walk joined it, and this is the sole alleged cause of her injury.
The opinion of the court treats the two foot strip next the fence as a part of the sidewalk. As I understand the evidence, this strip of ground was wholly outside of the sidewalk provided for the use of pedestrians. It therefore seems very clear that the plaintiff fell because she went out of the beaten path into the new fallen snow and carelessly stepped off the sidewalk. In my opinion, the borough, having provided a safe, smooth foot walk eight feet in width from its outer edge to the curb, ought not to be held guilty of negligence because the ground between this walk and the fence was a few inches lower than the walk. If the plaintiff had been guided by the beaten path in the snow, the accident, as she describes it, could not have happened. In addition to this, if she had observed the 'curb line and the fence and had walked a reasonable distance from the fence, the accident could not have happened. To me, it seems very clear that the plaintiff was guilty of contributory negligence in walking so near the fence and outside of the beaten path.
As I understand the undisputed facts in this case, I am unable to see that the cases of Kellow v. Scranton, 195 Pa. 134, and Kauffman v. Harrisburg, 204 Pa. 26, are in point. The first was a ease of a decided depression in the street pavement and the plaintiff while walking along this pavement stepped into the depression, at the time covered with snow and slush, and she was permitted to recover. The second case was a depression in the sidewalk- and the plaintiff was walking thereon, as she had a right to do, when she was injured.
In my opinion the doctrine of the following cases clears the *187defendant of negligence under the facts in the present case: Stackhouse v. Vendig & Co., 166 Pa. 582; Mason v. Phila., 205 Pa. 177; Seddon v. Bickley, 153 Pa. 271; Canavan v. Oil City, 183 Pa. 611; Heister v. Fawn Twp., 189 Pa. 253; King v. Thompson, 87 Pa. 365; Guinter v. Williamsport, 208 Pa. 587; Martin v. Williamsport, 208 Pa. 590.
I would reverse .the judgment.